61 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CHRISTIANA COMMUNITY BUILDERS, Plaintiff-Appellant,v.COMMERCIAL UNION INSURANCE COMPANY, Defendant-Appellee.
No. 94-55196.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 9, 1995.Decided July 25, 1995.

Before:  WALLACE, Chief Judge, and KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Because Cameron was not obligated to Christiana, neither was Commercial Union.  The only exception might have been if Commercial Union had wrongfully refused to defend Cameron.  See Samson v. Transamerica Ins. Co., 636 P.2d 32, 42-43 (Cal. 1981).  No facts were alleged, however, that created a triable issue as to the duty to defend.  The 1981-1984 insurance policy had been exhausted.  Attendance of Commercial Union's counsel at a meeting to discuss the possibility of early manifestation of damage did not prove manifestation during the unexhausted 1980-1981 policy term; Christiana proffered no other evidence on this point.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3